Citation Nr: 1800644	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-26 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, claimed as inner ear damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to April 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a May 2016 memorandum, the Veteran marked that he desired to testify before a member of the Board.  The Veteran was scheduled for a November 2017 Board hearing but cancelled that hearing in correspondence received in the same month.

Additionally, the Board notes that on the Veteran's May 2016 VA Form 9, he separately mentioned eyebrows and lashes but specifically and clearly restricted his appeal to the sole issue of entitlement to service connection for inner ear damage/hearing loss.  Thus, the issues of entitlement to service connection for headaches, vision problems, loss of eyebrows, and loss of eyelashes are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  The Veteran's bilateral hearing loss is related to acoustic trauma during active military service.






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  Given the favorable disposition of the claim of entitlement to service connection for bilateral hearing loss, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and peptic ulcers, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

Under 38 C.F.R. § 3.385 (2017), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

III.  Analysis

In this case, the Board acknowledges a current diagnosis of bilateral hearing loss based on a September 2016 examination report.  During that examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Board notes that most of the Veteran's military records and service treatment reports were destroyed in a fire.  Despite that, there is a 1955 roster of newly assigned personnel to the 1st Armored Division, at Fort Polk, LA, and the Veteran's name is listed.  This roster confirms that the Veteran was assigned to an armored infantry unit, and as a result, the VA examiner conceded hazardous noise and acoustic trauma during active service.

In the September 2016 VA examination report, the examiner noted that in a March 2016 private audiological examination, the private audiologist concluded that it was at least as likely as not that the Veteran's hearing loss was related to active service.  Likewise, the VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of an event in military service.  The rationale was that the Veteran was exposed to significant noise exposure during military service and denied any significant occupational or recreational noise exposure after leaving service.  The VA examiner commented that the Veteran's current hearing loss and tinnitus were consistent with his history of military noise exposure.  (Service connection for tinnitus was separately granted in a September 2016 rating decision.)

Based on the above analysis, the Board thus finds that it is at least as likely as not that the Veteran's bilateral hearing loss is etiologically related to active service..  Accordingly, the criteria for service connection have been met, and the claim is granted.
ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


